Exhibit 99.19B BlackRock Enhanced Capital and Income Fund, Inc. Cusip: 09256A109 Ticker: CII Record Date September 15, 2011 Pay Date September 30, 2011 Distribution Amount per share $ 0.360000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date Current Distribution Net Investment Income $ 0.040613 11% $ 0.329213 19% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ - 0% Return of Capital $ 0.319387 89% $ 1.360787 81% Total (per common share) $ 0.360000 100% $ 1.690000 100% Average annual total return (in relation to NAV) for the 5-year period ending on August 31, 2011 3.55% Annualized current distribution rate expressed as a percentage of NAV as of August 31, 2011 10.53% Cumulative total return (in relation to NAV) for the fiscal year through August 31, 2011 2.82% Cumulative fiscal year distributions as a percentage of NAV as of August 31, 2011 9.73% You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Funds Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations.
